DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This is a non-final office action prepared in response to U.S. Patent Application 16/419,211 filed on May 22, 2019.  This application claims priority based on Japanese Patent Application No. 2018-107918 filed with the Japan Patent Office on June 5, 2018. Claims 1 - 5 are pending and have been examined. 


                                                    Priority
Per 35 USC § 119(b) (3):
(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
There is no English translation of the originally filed foreign application in the file wrapper. Therefore foreign priority has not been perfected.
Information Disclosure Statement

The information disclosure statement submitted by the applicant on May 22, 2019 is in compliance with the provisions of 37 CFR 1.97 and has been reviewed.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 5 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 4 are directed to an apparatus. Claim 5 is directed to a method. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an economic value management apparatus comprising: a communication part configured to be able to communicate with a plurality of terminals associated with different vehicles; a storage part configured to store economic value held by users of the plurality of terminals or the vehicles associated with the plurality of terminals; and a control part, wherein the control part is configured so that: when a request receiving terminal the economic value as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal; and, when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, it invalidates the payment of economic value to the request receiving terminal or lowers the amount of payment of economic value compared with the case where the assessment is the predetermined assessment or more. The abstract idea recited in Claim 1 is the underlined portion of the claim indicated above. The abstract idea recites receiving and processing a payment   which involves commercial interactions including contracts, legal obligations and business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 5 is also abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an economic value management apparatus comprising: a communication part configured to be able to communicate with a plurality of terminals associated with different vehicles; a storage part configured to store economic value held by users of the plurality of terminals or the vehicles associated with the plurality of terminals; and a control part, wherein the control part is configured so that: when terminal among the plurality of terminals becoming a request sending terminal a signal to the effect of paying another terminal among the plurality of terminals becoming a request receiving terminal the economic value as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal; and, when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, it invalidates the payment of economic value to the request receiving terminal or lowers the amount of payment of economic value compared with the case where the assessment is the predetermined assessment or more. The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory and software which fail to add significantly more to the abstract idea. 

Dependent claims
Claim 2 (use as an indicator of assessment of an action relating to operation of the request receiving vehicle an elapsed time from the closest date and time when making the economic value held by the user of the request receiving terminal or the request receiving vehicle increase due to the same action being taken; and judge that the assessment of action relating to operation of the request receiving vehicle is less than a predetermined assessment when the elapsed time is less than a predetermined time), Claim 3 (update to the increased side the problematic action points of the problem vehicle or the user of the terminal associated with the problem vehicle when receiving a signal 18including information for identifying a problem vehicle from the plurality of terminals and store the updated problematic action points to the storage part; use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the problematic action points of the user of the request receiving terminal or the request receiving vehicle; and judge that the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment when the problematic action points of the user of the request receiving terminal or the request receiving vehicle is a predetermined number of points or more) and Claim 4 (use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the degree of discrepancy between the driving state of the request receiving vehicle and the driving states of the vehicles around the request receiving vehicle; and judge that the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment when the degree of discrepancy is a predetermined degree of discrepancy or more) further define and add specificity to the abstract idea. Thus, the dependent claims also fail to integrate the abstract idea into a practical application or add significantly more.  

As such, Claims 1 - 5 are not patent eligible.


Claim Interpretation

Claims 1, 9 and 16 each contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clause "… modifying characteristics of at least a first payment token of the one or more payment tokens that enables at least the first payment token to be used in association with the first account or the second account." Claim 9 contains the clause “… modifying characteristics of at least a first payment token of the set of tokens to enable the first payment token to be used in association with the first account or the second account.” Claim 16 contains the clause “… modifying characteristics of at least a subset of the set of payment tokens to enable at least the subset of the set of payment tokens to be used in association with the first account or the second account.” These clauses clearly refer to intended use and intended result; they do nothing positively; the clauses at issue are not elements of the limitation, rather, someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 includes claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 1:

“ … a communication part configured to be able to communicate …". The "communication part" (nonce term) is not modified by sufficient structure in the claim to achieve the function "to be able to communicate". The corresponding structure described in the specification as performing the claimed function is shown below:
[0006] To solve the above problem, the economic value management apparatus according to one aspect of the present disclosure comprises a communication part configured to be able to communicate with a plurality of terminals associated with different vehicles, a storage part configured to store economic value held by users of the plurality of terminals or the vehicles associated with the plurality of terminals, a control part configured to exchange economic value among the plurality of terminals. The control part is configured so that when receiving from one terminal among the plurality of terminals becoming a request sending terminal a signal to the effect of paying economic value to another terminal among the plurality of terminals becoming a request receiving terminal as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal and when the assessment of the action relating to
operation of the request receiving vehicle is less than a predetermined assessment, invalidates the payment of economic value to the request receiving terminal or lowers the amount of economic value paid compared with the case where the assessment is the predetermined assessment or more.

[0022] The communication interface 21 is one example of a communication part. It is
comprised of an interface circuit for connecting the server 2 to a communication network 5 and is configured to be able to communicate with the terminals 3-1 to 3-n through the
communication network 5.
[0074] The server 2 (economic value management apparatus) according to the present
embodiment explained above comprises a communication interface 21 (communication part) able to communicate with the plurality of terminals 3-1 to 3-n associated with different vehicles 4-1 to 4-n, a storage device 22 (storage part) storing economic value held by the users of the plurality of terminals 3-1 to 3-n or the vehicles 4-1 to 4-n associated with the plurality of terminals 3-1 to 3-n, and a processor 24 (control part)
.
[0096] The server 2 (economic value management apparatus) according to the embodiment explained above comprises parts similar to the first embodiment such as a communication interface 21 (communication part), storage device 22 ( storage part), and processor 24 (control part).


“… a storage part configured to store economic value …”.   The "storage part" (nonce term) is not modified by sufficient structure in the claim to achieve the function "to store economic value". The corresponding structure described in the specification as performing the claimed function is shown below:
[0006] To solve the above problem, the economic value management apparatus according to one aspect of the present disclosure comprises a communication part configured to be able to communicate with a plurality of terminals associated with different vehicles, a storage part configured to store economic value held by users of the plurality of terminals or the vehicles associated with the plurality of terminals, a control part configured to exchange economic value among the plurality of terminals. The control part is configured so that when receiving from one terminal among the plurality of terminals becoming a request sending terminal a signal to the effect of paying economic value to another terminal among the plurality of terminals becoming a request receiving terminal as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal and when the assessment of the action relating to
operation of the request receiving vehicle is less than a predetermined assessment, invalidates the payment of economic value to the request receiving terminal or lowers the amount of economic value paid compared with the case where the assessment is the predetermined assessment or more.

[0023] The storage device 22 is one example of a storage part and for example comprises a hard disk drive or optical recording medium and an access device of the same.

[0027] The memory 23 is another example of a storage part and for example comprises a
nonvolatile semiconductor memory and a volatile semiconductor memory. The memory 23 stores various types of data generated during performance of processing for managing economic value and processing for updating problematic action points.

[0074] The server 2 (economic value management apparatus) according to the present
embodiment explained above comprises a communication interface 21 (communication part) able to communicate with the plurality of terminals 3-1 to 3-n associated with different vehicles 4-1 to 4-n, a storage device 22 (storage part) storing economic value held by the users of the plurality of terminals 3-1 to 3-n or the vehicles 4-1 to 4-n associated with the plurality of terminals 3-1 to 3-n, and a processor 24 (control part).

[0079] Further, the processor 24 (control part) of the server 2 according to the present
embodiment, more specifically, is configured to update problematic action points of a problem vehicle or a user of a terminal associated with the problem vehicle to an increasing side and store the updated problematic action points in the storage device 22 (storage part) when receiving problem vehicle report signals including information for identifying a problem vehicle from a plurality of terminals 3-1 to 3-n and to use as an indicator of assessment of taking action relating to operation of the request receiving vehicle the problematic action points of the user of the request receiving terminal or the request receiving vehicle and judge that the assessment of taking action relating to operation of the request receiving vehicle is less than a predetermined assessment when the problematic action points of the user of the request receiving terminal or the request receiving vehicle is a predetermined points or more.

[0096] The server 2 (economic value management apparatus) according to the embodiment explained above comprises parts similar to the first embodiment such as a communication interface 21 (communication part), storage device 22 (storage part), and processor 24 (control part).


“… a control part, wherein the control part is configured so that …”.   The "control part" (nonce term) is not modified by sufficient structure in the claim to achieve the function "receiving from one terminal … paying another terminal … assesses the action …". The corresponding structure described in the specification as performing the claimed function is shown below:
[0006] To solve the above problem, the economic value management apparatus according to one aspect of the present disclosure comprises a communication part configured to be able to communicate with a plurality of terminals associated with different vehicles, a storage part configured to store economic value held by users of the plurality of terminals or the vehicles associated with the plurality of terminals, a control part configured to exchange economic value among the plurality of terminals. The control part is configured so that when receiving from one terminal among the plurality of terminals becoming a request sending terminal a signal to the effect of paying economic value to another terminal among the plurality of terminals becoming a request receiving terminal as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal and when the assessment of the action relating to
operation of the request receiving vehicle is less than a predetermined assessment, invalidates the payment of economic value to the request receiving terminal or lowers the amount of economic value paid compared with the case where the assessment is the predetermined assessment or more.

[0028] The processor 24 is one example of a control part and comprises one or more CPUs (central processing units) and their peripheral circuits. The processor 24 may further comprise other processing circuits such as logic processing units or numeric processing units. The processor 24 performs processing relating to the server 2 in the processing for managing economic value and processing for updating the problematic action points. The processing relating to the server 2 in the processing for managing economic value will be explained later with reference to FIG. 8. Further, the processing relating to the server 2 in the processing for updating the problematic action points will be explained later with reference to FIG. 7.

[0074] The server 2 (economic value management apparatus) according to the present
embodiment explained above comprises a communication interface 21 (communication part) able to communicate with the plurality of terminals 3-1 to 3-n associated with different vehicles 4-1 to 4-n, a storage device 22 (storage part) storing economic value held by the users of the plurality of terminals 3-1 to 3-n or the vehicles 4-1 to 4-n associated with the plurality of terminals 3-1 to 3-n, and a processor 24 (control part).
[0096] The server 2 (economic value management apparatus) according to the embodiment explained above comprises parts similar to the first embodiment such as a communication interface 21 (communication part), storage device 22 ( storage part), and processor 24 ( control part).

[0077] Further, the processor 24 (control part) of the server 2 according to the present
embodiment more particularly is configured to use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the elapsed time from the closest date and time of making the economic value held by the user of the request receiving terminal or the request receiving vehicle increase due to taking the same action and, when the elapsed time is less than the predetermined time, judge that the assessment of the action relating to the operation of the request receiving vehicle is less than a predetermined assessment.

[0079] Further, the processor 24 (control part) of the server 2 according to the present
embodiment, more specifically, is configured to update problematic action points of a problem vehicle or a user of a terminal associated with the problem vehicle to an increasing side and store the updated problematic action points in the storage device 22 (storage part) when receiving problem vehicle report signals including information for identifying a problem vehicle from a plurality of terminals 3-1 to 3-n and to use as an indicator of assessment of taking action relating to operation of the request receiving vehicle the problematic action points of the user of the request receiving terminal or the request receiving vehicle and judge that the assessment of taking action relating to operation of the request receiving vehicle is less than a predetermined assessment when the problematic action points of the user of the request receiving terminal or the request receiving vehicle is a predetermined points or more.

[0096] The server 2 (economic value management apparatus) according to the embodiment explained above comprises parts similar to the first embodiment such as a communication interface 21 (communication part), storage device 22 (storage part), and processor 24 (control part).

Claims depending on Claim 1 (Claims 2-4) are also invoking 112(f) by way of their dependency on Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… when receiving from one terminal among the plurality of terminals becoming a request sending terminal a signal to the effect of paying another terminal among the plurality of terminals becoming a request receiving terminal the economic value as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal; and …”  It is not clear from the language in this clause how the control part is functioning which renders the claim indefinite.
Claim 1 also recites “… when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, it invalidates the payment of economic value to the request receiving terminal or lowers the amount of payment of economic value compared with the case where the assessment is the predetermined assessment or more.”  It is not clear what “it” is referring to which renders the claim indefinite.
Claims depending on Claim 1 (Claims 2-4) are also rejected as being indefinite under Section 112(b) by way of their dependency on Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al., US 9,704,396 B1, (“Owens”), in view of IP.com Prior Art Database: Social Networking in Traffic, IPCOM000209115D, July 28, 2011, (“IP.com”)          

Claim 1:
Owens teaches:
An economic value management apparatus comprising: a communication part configured to be able to communicate with a plurality of terminals associated with different vehicles; (See Owens, Col. 5 lines 30 - 38 (FIG. lb is a diagram of an illustrative roadside reporter system 102 including two vehicles 110 and 120, a roadside reporter server 104, and additional related components. Each component shown in FIG. 2 may be implemented in hard ware, software, or a combination of the two. Additionally, each component of the roadside reporter system 102 may include a computing device (or system) having some or all of the structural components described above for computing device 101.))

a storage part configured to store economic value held by users of the plurality of terminals or the vehicles associated with the plurality of terminals; and (See Owens, Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))


a control part, wherein the control part is configured so that: when receiving from one terminal among the plurality of terminals becoming a request sending terminal a signal to the effect of paying another terminal among the plurality of terminals becoming a request receiving terminal the economic value as payment for having taken an action requested from the request sending terminal, it assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal; and, (See Owens, Col. 5, lines 50 – 58 (The roadside reporter server 104, described in further detail below, may allow users to notify a driver of a nearby vehicle and other related agencies of a perceived problem or violation with the nearby vehicle.), Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

Owens does not expressly disclose, however, IP.com teaches:
when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment, it invalidates the payment of economic value to the request receiving terminal or lowers the amount of payment of economic value compared with the case where the assessment is the predetermined assessment or more. (See IP.com, p. 2 (The invention disclosed herein proposes a method by which govern all vehicles via drivers’ input to traffic behaviors. This social input is materialized when integrated with insurance providers to added bonus to good driving behavior or some type of corrective action (e.g., added penalty, fees or charge) for drivers with less tolerance to follow traffic rules or with low social feedback from fellow drivers.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Owens discussed above, a step for invalidating or lowering the amount of economic value depending on the assessment of action, as taught by IP.com. Owens teaches a system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers. It would have been obvious for Owens to combine a step for invalidating or lowering the amount of economic value for bad drivers so as to encourage bad drivers to take corrective action and drive safer. Since the claimed invention is merely a combination of old elements, Owen’s system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers and IP.com’s invalidating or lowering the amount of economic value depending on the assessment of action, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Owens and IP.com teach each and every element of Claim 1 above.
Owens further teaches:
the control part is configured so as to: use as an indicator of assessment of an action relating to operation of the request receiving vehicle an elapsed time from the closest date and time when making the economic value held by the user of the request receiving terminal or the request receiving vehicle increase due to the same action being taken; and (See Owens, Col. 1, lines 27 – 40 (The apparatus may be configured to, in operation, receive, at a first time, a notification of an issue (e.g., status) associated with a first vehicle. The notification may originate from a second vehicle within an observable distance of the first vehicle. The apparatus may determine the uniqueness of the notification, and output, at a second time, the notification to the first vehicle. In some examples, there may be no more than 30 seconds between the first time and the second time. Further, the apparatus may receive an acknowledgement of the issue originating from the first vehicle. The apparatus may determine the reliability of the notification, and provide rewards to the second vehicle for providing the notification, based, at least in part, on the uniqueness and reliability of the notification.))
 judge that the assessment of action relating to operation of the request receiving vehicle is less than a predetermined assessment when the elapsed time is less than a predetermined time. (See Owens, Col. 1, lines 46-49 (The apparatus may receive and verifya confinnation that the problem has been address by the first vehicle, and in response, the apparatus may provide at least one reward to the first vehicle for addressing the problem.))

Claim 3:
Owens and IP.com teach each and every element of Claim 1 above.
Owens further teaches:
the control part is configured so as to: update to the increased side the problematic action points of the problem vehicle or the user of the terminal associated with the problem vehicle when receiving a signal 18including information for identifying a problem vehicle from the plurality of terminals and store the updated problematic action points to the storage part; (See Owens, Col. 11, lines 12-15 (The notification queue management module 202 may maintain the incoming  notifications in chronological order. In some examples, the notification queue management module 202 may receive notifications from several users reporting the same issue.), lines 39-42 (Responsive to receiving a new notification, the notification evaluation module 204 may query the notification information database 228 for other notifications reporting the same issue as the new notification.), lines 45-50 (The notification evaluation module 204 may limit the query to only search for other notifications within a predetermined time period (e.g., preceding the new notification by five minutes or less, or some other predetermined amount of time less than or more than five minutes).))
use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the problematic action points of the user of the request receiving terminal or the request receiving vehicle; and (See Owens, Col. 11, lines 12-15 (The notification queue management module 202 may maintain the incoming  notifications in chronological order. In some examples, the notification queue management module 202 may receive notifications from several users reporting the same issue.), lines 39-42 (Responsive to receiving a new notification, the notification evaluation module 204 may query the notification information database 228 for other notifications reporting the same issue as the new notification.), lines 45-50 (The notification evaluation module 204 may limit the query to only search for other notifications within a predetermined time period (e.g., preceding the new notification by five minutes or less, or some other predetermined amount of time less than or more than five minutes).))
judge that the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment when the problematic action points of the user of the request receiving terminal or the request receiving vehicle is a predetermined number of points or more.  (See Owens, Col. 12, lines 19-22 (The notification evaluation module 204 may calculate a reliability score for a notification. The notification evaluation module 204 may compare the reliability
score to a predetermined threshold for reliability.))
Claim 4:
Owens and IP.com teach each and every element of Claim 1 above.
Owens further teaches:
the control part is configured so as to: use as an indicator of the assessment of the action relating to operation of the request receiving vehicle the degree of discrepancy between the driving state of the request receiving vehicle and the driving states of the vehicles around the request receiving vehicle; and (See Owens, Col. 18, lines 4-13 (The notification response module 208 may verify the confirmation based on the content included within the confirmation block 606). Where the confirmation includes an image or video, the notification response module 208 may compare an image or video of an acceptable vehicle (e.g., a vehicle without visible problems, a vehicle not in violation, etc.) with an image or video from the confirmation. The notification response module 208 may determine whether there is minimal difference between the two images or videos, and thereby verify the confirmation.)) 
judge that the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment when the degree of discrepancy is a predetermined degree of discrepancy or more.  (See Owens, Col. 12, lines 19-22 (The notification evaluation module 204 may calculate a reliability score for a notification. The notification evaluation module 204 may compare the reliability score to a predetermined threshold for reliability.))
Claim 5:
Owens teaches:
An economic value management method for managing economic value which is stored in a server configured to be able to communicate with a plurality of terminals and is held by users of the plurality of terminals or vehicles associated with the plurality of terminals, (See Owens, Col. 5 lines 30 - 38 (FIG. lb is a diagram of an illustrative roadside reporter system 102 including two vehicles 110 and 120, a roadside reporter server 104, and additional related components. Each component shown in FIG. 2 may be implemented in hard ware, software, or a combination of the two. Additionally, each component of the roadside reporter system 102 may include a computing device (or system) having some or all of the structural components described above for computing device 101.), Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information
associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

wherein the economic value management method: assesses the action relating to the operation of the request receiving vehicle associated with the request receiving terminal when one terminal among the plurality of terminals becoming a request sending terminal pays economic value to another terminal among the plurality of terminals becoming a request receiving terminal as payment for having taken an action requested from a request sending terminal; and (See Owens, Col. 5, lines 50 – 58 (The roadside reporter server 104, described in further detail below, may allow users to notify a driver of a nearby vehicle and other related agencies of a perceived problem or violation with the nearby vehicle.), Col. 9, lines 12-18 (The rewards information database 222 may store information associated with rewards earned by reporters and drivers. The rewards information database may thus include a reporter rewards database 224, which may store information associated with rewards earned by reporters, and a driver rewards information database 226, which may store information associated with rewards earned by drivers.))

Owens does not expressly disclose, however, IP.com teaches:
invalidates the payment of economic value to the request receiving terminal or lowers the amount of payment of economic value compared with the case where the assessment is the predetermined assessment or more when the assessment of the action relating to operation of the request receiving vehicle is less than a predetermined assessment. (See IP.com, p. 2 (The invention disclosed herein proposes a method by which govern all vehicles via drivers’ input to traffic behaviors. This social input is materialized when integrated with insurance providers to added bonus to good driving behavior or some type of corrective action (e.g., added penalty, fees or charge) for drivers with less tolerance to follow traffic rules or with low social feedback from fellow drivers.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Owens discussed above, a step for invalidating or lowering the amount of economic value depending on the assessment of action, as taught by IP.com. Owens teaches a system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers. It would have been obvious for Owens to combine a step for invalidating or lowering the amount of economic value for bad drivers so as to encourage bad drivers to take corrective action and drive safer. Since the claimed invention is merely a combination of old elements, Owen’s system for reporting problems or violations associated with nearby vehicles and issuing rewards and incentives to the drivers and IP.com’s invalidating or lowering the amount of economic value depending on the assessment of action, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/25/2022